Case 6:03-cr-06033-DGL Document 553 Filed 06/11/20 Page 1 of 3

Onsd Aasks
~® Yan -0B4
SEM Nexon
Xn. dex Wh00
edn ANNO

 

WSS, Mradaieds Coors
Coon esd Zip
Rrneradye Das vd G. Lasianes
Von Ske Daced
Qodedker HAY, WO

Wen OX. 25 —0R
“Ava 5 \ Ww

Deok whe \rsvmer ;

NaS VS OM Ware xo NOT Baw Goos’s
Sars o AQ NOS SN WWSoHEs Np. Gor Ar|di Noda Mase od
RL. Lexan LHW. LOT Novo Yrane Wad pret BOD CaS
ON Yd YAasony WIND oS TCR S RAND Waves death,
| Wa Yr Lae WW = O's Nn eaery NA
TMRAN RAN, SLM x. Yeake Wo2te BEE “AO Qo Wrsoner
Cres WERK WA WEL. Ta WMA Wa YWrdon AQ Woks
Aran Yao Hen ANS QHrdsonr , ISS Ord, paAe)
Case 6:03-cr-06033-DGL Document 553 Filed 06/11/20 Page 2 of 3

Ne Cai totnayanzes od EWC Aeron NeKesenh

Om Yoo ov Yad VA Wacsitliangn Wiedhad Os ANLXEAD NAY
Waahes SrARcS ONL acd NS Usstnoud & C\car Pan
OW Word Wo Asese rsa. Nae Dorogss OD Coven or WS
RRL Ten Sore KN wWwA WWwanies QRLAM

Lec OW& MAMAS Coos’ whee. RERUNS
DLA Rat Yao Gorcsadeashe's aspowen YAW RAC
Psat WA OW ENS Wore Sex Ls. Squid Ye
Vetere WAATSA Wes wands Vos VRRWCS DB as Sadd ros
Ne Raoay Wwr0s Wedited WA Bae WHOS WRAL “WAL
WHS Lo Sod) dee Qre Yaad Wad o. Nananic
TW veazn aw 0 Wace. Ae Ww, See DSK.
Doron Rowe VAlo-C8= ORALA> AWA-WAB CANS] a,
CAM DRA DRA COA. Andean,

Mar Coord woos on So SEAN Qavd Xoo
S'S Yesgorse. Ye CONTA AN aS SAS DOG

\

"KS TES Hor iec\y Ne Wer SR S2sky Yar Wah
Yresanhed Yo Wy Yowed. EA.

WIQ\g KL wars SHAAN S20 Yo Ys \ovww
nqera a mW a esos & WY A NODONATT | OND.
Perm Yak SACRE Wek E We WAS Diagnosed Wish WAR
Vacs se oho. DAS WAS Kae ONWd AACE Magadan, goes
QSMA ay WaAds. Q4eas, OAK dogs R ree Xv
were bo Lottkacd Cona-\A,

TW. Yra Sadly were be HA OK A
Yee YQsorer sd Mae Domless Worth Qy Godkes. HA AS

Cased Yo aed od RSA\SMHATES ; NN Wwakend Yr Won
Case 6:03-cr-06033-DGL Document 553 Filed 06/11/20 Page 3 of 3

BRR AS oy WHE . Yo Whaat WAX Ne av Did Yxsorets Ke
Yom Casta A QNe Anoorid ANESNIO Wrrrs \4 dow mA Wate,
Xae Gorener SS Nerrodks WAS wo\ NAR ODMONATRATA
rare BAK Od Bas SNES Ye Yes bY YAwonaks AOD
Qos,

Corned, se AM Wd WENA & CdS DON
Yass Sow ov ‘end wr W Ke OOd Now QOS ES WNoongss
WOR DORUAIEAA CATES ALAA Sooo ash Ai Wess,

LeeeQudy,

Oddy
